Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the RCE filed on 03/30/2021.  Claims 21, 22, 24, 26-31, 34, 35, and 37-44 are pending.  Claims 21, 30, and 40 are independent.  Claims 1-20, 23, 25, 32, 33, and 36 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21, 24, 26, 30, 31, 34, 37, 40, 42, and 43 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Raybin et al. (US Pub. No.: 2013/0197515).
Regarding claims 21, 24, and 26, Raybin discloses a surgical instrument (26, Figs. 1-7C), comprising: an elongate body (28, Figs. 1-3) defining a longitudinal axis (longitudinal axis of 28, Figs. 1-3); a tool assembly (combination of 32, 34, 36, 44, and 46, Figs. 2-6 and Para. [0049]) coupled to the elongate body, the tool assembly including: a coupling member (see first Figure below) coupled to the elongate body; and a tool portion (the combination of the projection member and cutting member 46 as identified inside the box shown in the second Figure below and Paras. [0048] and [0049]) pivotally secured with the coupling member by a pivot pin (40, Fig. 3 and 6 and Para. [0042] and [0045]) about a pivot fixed to the coupling member (Figs. 2 and 3), the tool portion including a projection member (see second Figure below, Fig. 4) including a blunt end portion (the blunt distal end at 36c, Fig. 4) distal of the coupling member (see second Figure below), and a cutting member (46, Fig. 2-4 and Para. [0049], 46 can also be a hook facing proximally or can be curvilinear relative to 36) extending outward from the projection member such that the projection member and the cutting member defines 
                   
    PNG
    media_image1.png
    544
    462
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    774
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    617
    591
    media_image3.png
    Greyscale

Regarding claims 30, 31, 34, and 37, Raybin discloses a surgical instrument (26, Figs. 1-7C), comprising: an elongate body (28, Figs. 1-3) defining a longitudinal axis (longitudinal axis of 28, Figs. 1-3); and a tool assembly (combination of 32, 34, 36, 44, and 46, Figs. 2-6 and Para. [0049]) coupled to the elongate body, the tool assembly including: a coupling member (see first Figure above); and a tool portion (the combination of the projection member and cutting member 46, see second Figure 
Regarding claims 40, 42, and 43, Raybin discloses a surgical instrument (26, Figs. 1-7C) comprising: a tool assembly (combination of 32, 34, 36, 44, and 46, Figs. 2-6 and Para. [0049]) including: a coupling member (the coupling member as shown in the first Figure above); and a tool portion (the combination of the projection member and cutting member 46, see second Figure above and Paras. [0048] and [0049]) pivotally secured with the coupling member by a pivot pin (40, Fig. 3 and 6 and Para. [0042] and [0045]) about a pivot fixed to the coupling member, the tool portion including a .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 22, 35, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raybin et al. (US Pub. No.: 2013/0197515) as applied to claims 21, 30, and 40 above, respectively, and further in view of Zirps et al. (US Pat. No.: 5,899,914).
Regarding claims 22, 35, and 41, Raybin discloses substantially all the limitations of the claim as taught above but fails to disclose that the tool portion is biased toward the first position/orientation.
Zirps teaches, in the same field of endeavor, a tool portion (34, Figs. 1 and 2) is biased toward a first position/orientation (Fig. 1 and at least Col. 2, lines 46-48 and Col. 6, lines 56-62)
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the surgical instrument of Raybin to include the tool portion being biased toward the first position/orientation as taught by Zirps in order to allow the tool portion to automatically return to its unactuated position.
Claims 27 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raybin et al. (US Pub. No.: 2013/0197515) as applied to claims 26, and 43 above, and further in view of Slater (US Pat. No.: 5,395,386).
Regarding claims 27 and 44, Raybin discloses substantially all the limitations of the claim as taught above but fails to disclose a linkage member pivotally interconnecting the tool portion and the actuation rod.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the surgical instrument of Raybin to include a linkage member pivotally interconnecting the tool portion and the actuation rod as taught by Slater in order to obtain the advantage of actuating the tool portion easier with the tool portion connected to the actuation rod.
Claims 28, 29, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raybin et al. (US Pub. No.: 2013/0197515) as applied to claims 26 and 30 above, respectively, and further in view of Cabrera (US Pub. No.: 2009/0312773).
Regarding claims 28, 29, 38, and 39, Raybin discloses substantially all the limitations of the claim as taught above but fails to disclose an articulation neck assembly.
Cabrera teaches, in the same field of endeavor (surgical instrument), comprising: an articulation neck assembly (Figures. 4-9) interconnecting an elongate body and a tool assembly; the articulation neck assembly including a plurality of articulation links (212, Fig. 5) pivotally coupled to each other and a pair of articulation cables (340 and 342, Figs. 4-9) interconnecting the plurality of articulation links,; wherein the articulation neck assembly further includes a rotatable hub (332, Figs. 7-9) defining a helical groove on an outer wall thereof (Figs. 7-9), wherein proximal ends of the pair of articulation 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the surgical instrument of Raybin to include an articulation neck assembly interconnecting the elongate body and the tool assembly, the articulation neck assembly including a plurality of articulation links pivotally coupled to each other and a pair of articulation cables interconnecting the plurality of articulation links, the; wherein the articulation neck assembly further includes a rotatable hub defining a helical groove on an outer wall thereof, wherein proximal ends of the pair of articulation capable are fully capable to slidably engage the helical groove, whereby rotation of the rotatable hub translates the pair of articulation cable in opposite directions as taught by Cabrera in order to obtain the advantage of providing a control flexibility to the surgical instrument during surgery.
Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. 
In response to the argument(s) on pages 8-14 of the remarks, the limitation “for direct contact with tissue” in each of claims 21, 30, and 40 is a functional limitation or recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The opposing lateral / diametrically opposing surfaces of the blunt end portion of Raybin 
Conclusion                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 10:30am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771